COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-457-CV
 
ANOCO MARINE INDUSTRIAL, INC.                                        APPELLANT
A/K/A
ANOCO MARINE INDUSTRIES, INC.
 
                                                   V.
 
PATTON PRODUCTION CORPORATION                                    APPELLEES
AND
J.L. PATTON, JR.
 
                                               ----------
 
             FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
 
On December 21, 2007 and
January 7, 2008, we notified appellant, in accordance with rule of appellate
procedure 42.3(c), that we would dismiss this appeal unless the $175 filing fee
was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing
fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
August 28, 2007,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
 
PER CURIAM
 
PANEL
D:  HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED:  January 31, 2008




[1]See Tex. R. App. P. 47.4.


[2]See
Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in court of appeals).